      Case 2:17-cr-00241-JCZ-JVM Document 253 Filed 12/10/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                        17-241

IRVIN MAYFIELD                                                SECTION "A" MAG. 1
RONALD MARKHAM


                              MINUTE ENTRY (JS-10: 15)

      On December 9, 2020, the Court held a telephone conference with the following

counsel in attendance: Dall Kammer and Ted Carter for the Government; Claude Kelly

and Celia Rhoads for defendant Irvin Mayfield; Sara Johnson for defendant Ronald

Markham.

      In light of the upcoming holidays, the Court sua sponte extended the deadline for

the Probation Officer to produce the presentence investigation reports. The new

deadline is Friday, January 8, 2021. All parties consented to this brief extension.

      The Court scheduled a follow-up telephone conference to take place after all

parties have received the reports.

      Accordingly;

      IT IS ORDERED that a status conference with the Court is set for Tuesday,

January 19, 2021, at 11:15 a.m. BY TELEPHONE. The call in information will be

emailed to counsel prior to the conference.

                                           *******
